Citation Nr: 0827064	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-24 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
December 1987.  The veteran's DD214 also documents that he 
had prior active service for eight months and three days. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007.  The issue 
listed on the cover page of this decision was remanded to the 
RO for additional development in February 2008.  The case is 
again before the Board for appellate review.

The veteran raised a claim of entitlement to an increased 
rating for dementia due to head trauma in March 2007 and a 
claim of entitlement to service connection for interstitial 
lung disease in April 2007.  Neither issue has been developed 
for appellate review.  The issues are therefore referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Introduction, the veteran's case was remanded 
for additional development in February 2008.  Unfortunately, 
a remand is once again necessary.  

The veteran was afforded a VA examination in April 2008.  At 
that time the examiner reviewed the claims file and VA 
outpatient treatment reports.  The examiner referenced a May 
2007 heart catheterization which determined that there was no 
evidence of pulmonary hypertension.  

However, private records dated in May 2007 do not include the 
report of a heart catheterization; thus, it appears that the 
VA examiner may have been referencing VA records.  
Unfortunately, VA treatment records associated with the 
claims file are only dated through February 2007.  
Consequently, given the importance of the results of the 
veteran's heart catheterization to the conclusions of the VA 
examiner, the Board finds that the veteran's VA treatment 
records dated after February 2007 should be obtained.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all copies 
of the veteran's treatment records 
from the Gainesville and North 
Florida/South Georgia Veteran's 
Health System (VA Medical Centers) 
dated after February 2007.  If these 
records cannot be obtained, a 
notation to that effect must be 
placed in the file, and the veteran 
must be provided with an opportunity 
to submit such reports.

2.  Thereafter, the AMC should 
readjudicate the claim.  In 
particular, the RO should review any 
evidence submitted since the May 
2008 supplemental statement of the 
case (SSOC).  If the benefit sought 
remains denied, he should be 
provided a SSOC.  After the veteran 
and his representative have been 
given the applicable time to submit 
additional argument, the claims file 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




